Citation Nr: 1623932	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-07 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, cervical spine and bilateral feet.

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial compensable evaluation for migraines.

4.  Entitlement to an initial compensable evaluation for right ankle sprain.

5.  Entitlement to an initial compensable evaluation for left ankle sprain 

6.  Entitlement to service connection for skin disability to include eczema.

7.  Entitlement to service connection for heart disability to include heart murmur.

8.  Entitlement to service connection for plantar fasciitis, right foot.

9.  Entitlement to service connection for plantar fasciitis, left foot.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida, RO.

During the pendency of this appeal, the record shows that the Veteran revoked his representation by the American Legion in favor of Disabled American Veterans.  See VA Form 21-22 (July 2010) and VA Form 21-22 (February 2012).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues entitlement to service connection for skin disorder and heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is manifested by mild degenerative arthritis absent pain on use, or flexion limited to more nearly 40 degrees, or combined range of motion of the cervical spine more nearly limited to 335 degrees.

2.  The evidence shows x-ray findings for arthritis of both feet and pain on use.

3.  During the appeal period, the Veteran had a history of diastolic pressure predominately 100 or more that required continuous medication for control; but diastolic pressure is not predominantly 110 or more, and systolic pressure is not predominately 200 or more.

4.  During the appeal period, the Veteran's migraines episodes have not more nearly approximated characteristic prostrating attacks averaging one in 2 months over the last several months.

5.  During the appeal period, the Veteran's right ankle disability has not been more nearly manifested by moderate limitation of motion; there are no x-ray findings for arthritis; and there is full range of motion on dorsiflexion and plantar flexion, without objective findings for pain on motion or after repetitive use testing.

6.  During the appeal period, the Veteran's left ankle disability has not been more nearly manifested by moderate limitation of motion; there are no x-ray findings for arthritis; and there is full range of motion on dorsiflexion and plantar flexion, without objective findings for pain on motion or after repetitive use testing.

7.  During the appeal period, plantar fasciitis of the right foot is not shown.

8.  During the appeal period, plantar fasciitis of the left foot is not shown.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003 (2015).

2.  The criteria for an initial 10 percent evaluation, and no more, for arthritis of the each foot (right and left) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003 (2015).

3.  The criteria for an initial 10 percent evaluation, and no more, for hypertension are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

4.  The criteria for an initial compensable evaluation for migraines are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a Diagnostic Code 8100 (2015).

5.  The criteria for an initial compensable evaluation for right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2015).

6.  The criteria for an initial compensable evaluation for left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2015).

7.  The criteria for service connection for plantar fasciitis of the right foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for plantar fasciitis of the left foot are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA met its duty to notify.  Here, the Veteran participated in the VA Benefits Delivery at Discharge (BDD) program.  As such, at the time of his initial claim, he was provided with a VCAA letter that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Where the benefit sought has not been granted, the Board finds that the Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


III.  Evaluations

The Veteran seeks higher initial evaluations for arthritis of the cervical spine and feet, hypertension, migraines, and ankles.  He has not articulated any specific basis for his contention that higher initial evaluations are warranted.

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015).  The additional code is shown after the hyphen.  In the instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

B.  Arthritis of Cervical Spine and Feet

Diagnostic Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003.

A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Here, for the cervical spine, neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.7.  Report of VA examination dated in September 2010 reflects x-ray findings for degenerative arthritis of the cervical spinal.  The Veteran denied history of cervical pain and any overall functional impairment due to cervical symptoms.  He reported symptoms of stiffness, spasms, and decreased motion.  However, objectively, the range of motion was within normal limits.  There were no objective signs of pain on range of motion testing, and no signs of muscle spasms, radiculopathy, or localized tenderness.  Following repetitive use testing, there was no additional functional loss caused by pain, fatigue, weakness, a lack of endurance, or incoordination, and no clinical evidence of intervertebral disc syndrome.  Post service treatment records reflect no neck complaints or findings for abnormal pathology.

Under the rating schedule, a10 percent evaluation is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  For VA compensation purposes, normal cervical forward flexion and backward extension is zero to 45 degrees, normal lateral flexion is zero to 45 degrees bilaterally, and normal lateral rotation is zero to 80 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V.

In this case, the evidence shows that the Veteran had normal range of cervical spine motion in all planes, and no other signs or symptoms except for subjective stiffness, spasms, and decreased motion.  The Board assigns the reported subjective symptoms diminished probative value as, other than on the VA disability examination for compensation purposes, the Veteran has not reported any of these symptoms during medical treatment.  Moreover, he specifically denied at his VA examination in 2010 any functional impairment arising from his cervical spine.  The Board assigns greater probative value to the medical findings shown on report of VA examination dated in 2010 as this was prepared by a skilled, neutral medical professional after obtaining a history from the Veteran, review of the claims file, and in-person evaluation of the Veteran.

Therefore, because the Veteran's cervical spine disability does not more nearly reflect the criteria for at least a 10 percent evaluation under the schedular criteria for the spine, the Board finds that a compensable evaluation for cervical spine arthritis is not warranted at this time.

However, the Board finds that the evidence of record support the assignment of a 10 percent evaluation for each foot based on x-ray evidence of arthritis with pain on use.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.  Report of VA examination dated in September 2010 reflects x-ray findings for mild degenerative arthritis and complaints of bilateral foot pain with standing and walking.

An evaluation in excess of 10 percent is not warranted for either the right or left foot.  Report of VA examination dated in September 2010 shows that the feet had no edema, impaired circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  Weight bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus, bilaterally.  There was no functional limitation of standing and walking.  In order to warrant a higher evaluation, the evidence must more nearly reflect the functional equivalent of moderately severe foot disability (Diagnostic Code 5284), moderately severe impairment of the tarsal or metatarsal bones of either foot (Diagnostic Code 5283), or symptoms analogous to pes cavus (Diagnostic Code 5278) or pes planus (Diagnostic Code 5276).  The evidence shows no complaints or findings that could reasonably be equated with the schedular criteria for a higher or separate disability rating for the right and left foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (The Foot).
The Board has revised the ratings for the cervical spine and feet to reflect the Veteran's entitlement to a noncompensable evaluation for the cervical spine, a 10 percent evaluation for the right foot, and a 10 percent evaluation for the left foot.  This is more beneficial to the Veteran than the single 10 percent disability evaluation assigned under Diagnostic Code 5003 based on x-ray findings for arthritis of 2 or more joints in the absence of occasional incapacitating exacerbations.  See 38 C.F.R. § 4.26 (Bilateral Factor), 4.71a, Diagnostic Code 5003.

Accordingly, the weight of the evidence is against the claim for a compensable evaluation for cervical spine disability; however, and a 10 percent evaluation for each foot, based on x-ray evidence of arthritis and pain on use, is granted.  Also, there is no basis to stage the ratings as the evidence shows no distinct period where the cervical spine or foot disabilities exhibited symptoms that would warrant a different rating other than that assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) and Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.).

C.  Hypertension

Hypertension is evaluated under Diagnostic Code 7101, which provides a 10 percent evaluation where diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more, who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominately 200 or more.  A 40 percent evaluation is warranted when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Having carefully reviewed the evidence of record, the Board finds that an initial 10 percent evaluation is warranted for hypertension based a history of diastolic pressure predominately 100 or more that requires continuous medication for control, affording the Veteran the benefit of any doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In this regard, the record shows a significant number of diastolic readings in excess of 100 and systolic readings in excess of 160 during the appeal period that requires medication for control although there are also a significant number of diastolic and systolic readings below 100 and 160, respectively.  

However, the Board finds that an initial evaluation in excess of 10 percent is not warranted as the Veteran's diastolic pressure is not predominantly 110 or more and his systolic pressure is not predominately 200 or more.  Pre-discharge VA examination dated in August 2010 reflect blood pressure readings of 170/116, 160/118, and 156/118.  The Veteran reported use of anti-hypertensive medication.
Tricare records show blood pressure readings as follows:

Date
Diastolic
Systolic
April 2009
101
164
April 2011
85
145
April 2011
104
174
August 2012
101, 100
168, 150
October 2013
119, 112, 110
188, 179, 170
October 2013
110
170
November 2013
82
135

While the Board acknowledges that there are some blood pressure readings that meet the criteria for the next higher evaluation, the evidence as a whole does not show that the Veteran's blood pressure readings "predominantly" meet the next higher criteria.  In this regard, although the October 2013 treatment record reflects isolated diastolic and systolic blood pressure readings that meet the 20 percent criteria, the examiner at that time commented that these readings were obtained in the context of the Veteran's non-compliance with taking his the prescribed anti-hypertensive medication.  The Board observes that the Veteran's blood pressure reading returned to below 160/100 in November 2013 when he resumed taking his anti-hypertensive medication.  Thus, the medical evidence shows that the Veteran's blood pressure readings show no diastolic readings "predominantly" 110 or more, or systolic readings "predominantly" 200 or more.  The Board finds that medical evidence is highly probative of the degree of disability in this case as the schedular criteria are predicated on blood pressure readings, rather than subjective report of disability.  As such, the Veteran's report of entitlement to a higher evaluation has diminished probative value.

Accordingly, a 10 percent disability evaluation, and no more, for hypertension is granted.  A rating in excess of 10 percent is not warranted.  Because the evidence does not show any distinct period where hypertension met the criteria for a higher rating than now assigned, a "staged" disability evaluation is not warranted.  Fenderson supra. at 126 (2001).  As the evidence is not in equipoise, there is no doubt to resolve in this matter.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Migraines

The Veteran's migraines are evaluated pursuant to Diagnostic Code 8100, which provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for migraines.  Neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

STRs reflect that the Veteran was diagnosed with migraine headaches.  Report of separation examination dated in June 2010 reflects that the Veteran reported a history for "frequent" migraine headaches.  Report of predischarge VA examination dated in September 2010 reflects history of migraine headaches since 1990, described as extreme pain in the temples and behind the eye.  The Veteran reported headache episodes occurring on average of 3 times per month and lasted for one day.  Headaches were accompanied by dizziness, nausea, and light/noise sensitivity that greatly decreased the Veteran's ability to perform daily functions.  He treated with Midrin and sleep.  The Veteran reported that "he spends the day in bed when symptoms occur."

An April 2011 treatment record shows complaint of migraine headache for past few days with history of long-standing migraine headaches.  The Veteran reported migraines about once every other month with photophobia and phonophobia but no aura.  A May 2013 note reflects that the Veteran sought refill of his migraine medication and reported that he had "been having a few lately."  An October 2013 note reflects that the Veteran presented for his annual physical exam.  It was noted that he had a headache on this visit and a history of migraines, treated with Maxalt as needed.  The Veteran appeared well-developed, well-nourished, and in no acute distress.  There was no sign of malaise.

The Board accepts that the Veteran is competent to report his migraine symptoms, along with the frequency, duration, and severity of episodes.  See Layno, supra.  The Veteran reported on his pre-discharge VA examination in August 2010 that headaches occurred 3 times a month and that he stayed in bed when symptoms occurred.  However, he reported less than six months after service discharge to his health care provider in April 2011 that his migraines occurred about once every other month.  The Board assigns greater probative value to the history provided in connection with April 2011 treatment as it is inherently more credible than that given in connection with procuring disability compensation benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The more probative evidence shows headaches with a frequency not more nearly reflecting one in 2 months over the last several months.

The Board has further considered the duration and severity of the Veteran's migraines.  While the Veteran report that his headache episodes with associated symptoms greatly decreased his ability to perform daily functions on VA examination dated in September 2010, neither the STRs nor the post service treatment records reflect that the Veteran was unable to perform ordinary activities with headaches.  The record shows that the Veteran had presented for his annual physical exam with headache present.  This suggests strongly that the Veteran was able to perform ordinary activities and is inconsistent with the Veteran's report that he stays in bed with headache episodes.  Stated differently, the more persuasive evidence shows that the Veteran's headaches and associated symptoms do not more nearly reflect extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; M21-1, III.iv.4.G.7.b-c.  To the extent that the Veteran suggests otherwise, the Board finds that his statements have diminished probative value when viewed in the context of the evidence as a whole.

The more persuasive evidence does not show headache manifested by the frequency, duration, or severity to support a compensable evaluation.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran may believe he meets the criteria for higher disability ratings than now assigned, the more persuasive and/or probative evidence in this matter does not meet the schedular requirements, as explained and discussed above.

Accordingly, the claim is denied.  The Board finds that the evidence is not roughly in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; and Gilbert, supra.  Because the factual findings in this case show distinct periods where the Veteran's headache disability exhibited symptoms that warranted different ratings, no staging of the rating is warranted.  See Fenderson, supra.

E.  Bilateral Ankle Disability

The Veteran's right and left ankle disabilities are currently evaluated as noncompensably disabling under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  This code provides a 10 percent evaluation for "moderate" limitation of motion and a 20 percent evaluation for "marked" limitation of motion.  Normal ranges of motion of the ankle are as follows: Dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for both right and left ankle disabilities.  Neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

Report of separation examination dated in June 2010 reflects that the Veteran had "foot and ankle pain in both feet."  Report of VA pre-discharge examination dated in September 2010 reflects subjective symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness and pain.  Objectively, for both ankles, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or subluxation.  There was no deformity of either ankle joint or ankylosis.  The range of motion was within normal limits on dorsiflexion and plantar flexion, bilaterally.  There was no pain on motion.  After repetitive use, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination for either ankle.  X-ray showed the ankles were within normal limits; there is no indication of a malunion to the os calcis of either ankle.  Post service treatment records reflect a history of bilateral ankle pain, arthritis, in June 2010.  Review of the systems in May 2011 showed no abnormalities and the Veteran denied a history of ankle joint pain, swelling, and stiffness.

Here, the Board finds that the lay and medical evidence is probative.  However, the Board finds that neither the lay nor the medical evidence more nearly reflects at least moderate limitation of ankle motion.  The medical evidence shows no limitation of motion on dorsiflexion or plantar flexion for either ankle and no indication that the ankle disorders impact the Veteran's daily or occupational functioning.  There is no gait impairment and the Veteran has no pain on motion of either ankle.

The evidence of record does not more nearly reflect "moderate" limitation of motion of either ankle.  To the extent that the Veteran reports symptom flare-ups caused by physical activity, he has successfully treated these with over-the-counter medication and lost no time from work.  The Veteran is fully employed and he has not required any medical treatment for either ankle.  Although the Veteran reported to medical providers that he has arthritis of the ankles, this is not borne out by the record, which shows that x-rays were normal.  The Veteran's report of bilateral ankle arthritis has no probative value.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

Additionally, the Board has considered whether the minimum compensable evaluation may be assigned under 38 C.F.R. § 4.59.  See also, Burton v. Shinseki, 25 Vet. App. 1 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). However, the Board finds that a compensable evaluation is not warranted under this provision because the evidence shows no painful motion (with joint or periarticular pathology due to healed injury).  38 C.F.R. § 4.59.  X-rays have shown no findings consistent with arthritis or degenerative process.  More importantly, the Board assigns significant probative value to the objective evidence showing no pain on motion or with repetitive use testing.  Although the Veteran has reported pain along with many other symptoms that occur during flare-ups, the symptoms do not appear frequent or resulting in impairment of earning capacity given that he is able to fully manage his symptoms without medical intervention, lost time from work, or work accommodations.  See generally, 38 C.F.R. § 4.1.

On balance, the weight of the evidence is against the assignment of a compensable evaluation for disability of each ankle.  The Board accepts that the Veteran has flare-ups that include pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of moderate or marked limitation of motion of either ankle.  While the Board is sympathetic to the Veteran's report of bilateral ankle flare-ups that include pain, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273.

Accordingly, the claims are denied.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  Fenderson, supra.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

F.  Unemployability and Extraschedular Considerations

The Board has reviewed the record.  The Board finds that the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected disabilities.  In fact, the record shows that the Veteran has been employed in more than marginal work during this appeal.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities are specifically contemplated by the schedular criteria.

Significantly, the symptoms listed in the rating schedule for headache disorders are broadly drafted to take into account the frequency, severity and duration of symptoms and economic impact.  See Pierce, supra.  Thus, an analysis of the Veteran's headache disorder claim is not limited solely to symptoms' frequency, severity and duration, but instead, consideration is given to outside factors effecting economic functioning.  With respect to the musculoskeletal disorders, the rating criteria encompass not only range of motion, but also other factors as set out in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The hypertension schedular criteria are part of the cardiovascular system rating scheme, which provides for additional separate ratings for other diseases of the cardiovascular system where appropriate under 38 C.F.R. § 4.104.  Therefore, the manifestations of the disabilities herein addressed are specifically contemplated by the schedular criteria applied and/or considered.

Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, there is no suggestion or contention that the Veteran's disabilities addressed in this case, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Again, the Board as discussed above has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  Claims for Service Connection

VA received the Veteran's claim for service connection for bilateral plantar fasciitis in July 2010.  See VA Form 21-526 (July 9, 2010).  The Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Having carefully reviewed the evidence of record the Board finds that the preponderance of the evidence is against service connection for plantar fasciitis.  Plantar fasciitis of either foot is not shown during this appeal and, to the extent that the Veteran seeks compensation for foot pain, it is noted that the Veteran's feet are compensated each at the 10 percent disability level based on x-ray findings for arthritis and pain on use.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

STRs reflect a diagnosis for plantar fasciitis in July 2001.  A March 2010 non-VA health record also shows an assessment for plantar fasciitis.  At this time, over-the-counter shoe inserts were recommended along with physical therapy for the feet and toes.  Report of separation examination dated in June 2010 noted a history of plantar fasciitis.  Report of VA pre-discharge examination dated in September 2010 reflects that there were no sign of tenderness on palpation of the plantar surface of the feet, or any disturbance of gait or stance.  The examiner stated that "in light of the available evidence, a current clinical diagnosis of plantar fasciitis could not be established" for either foot.  Medical records dated since service discharge show no complaints or findings for plantar fasciitis although the disorder is noted on the computer generated problem list, which includes current and past problems.

The Veteran is competent to report his symptoms of foot pain, treatment, and past diagnoses.  See Layno, supra.  However, he is not competent to diagnose himself with a plantar fasciitis as this is a medical determination based on the Veteran's symptoms and exam findings, and the Veteran lacks the requisite medical expertise to assign a medical diagnosis in this matter.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

The Board assigns greater probative value to the medical evidence, which shows no findings that qualify for a diagnosis of plantar fasciitis and suggests the Veteran's prior symptoms, diagnosed as plantar fasciitis, were acute and transitory-not chronic.  Report of VA examination dated in September 2010 is more probative than the Veteran's medical assessment as it was prepared by a skilled, neutral medical professional after obtaining a history from the Veteran, reviewing the claims file, and conducting an in-person evaluation of the feet.  The Board notes that the Veteran has not presented any medical evidence showing treatment or diagnosis for plantar fasciitis of either foot since service discharge.

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

An initial compensable evaluation for cervical spine disability is denied.

An initial 10 percent evaluation, and no more, for arthritis of each foot (right and left) is granted.

An initial 10 percent evaluation, and no more, for hypertension is granted.

An initial compensable evaluation for migraines is denied.

An initial compensable evaluation for right ankle sprain is denied.

An initial compensable evaluation for left ankle sprain is denied.
Service connection for planar fasciitis of the right foot is denied.

Service connection for planar fasciitis of the left foot is denied.


REMAND

The Board finds that a VA examination and medical opinion is necessary to decide the claims for service connection for skin disorder and heart disorder.  VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c).  Also, VA's duty to assist requires that VA provide a VA examination where necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Skin

STRs reflect that the Veteran was seen for contact dermatitis in May 2004 and that he reported a history of eczema on June 2010 separation examination.  Report of VA examination dated in September 2010 reflects that the skin was clear of all signs of active and healing eczema.  The examiner stated there is no diagnosis because there is no pathology to render a diagnosis.  However, a December 2011 VA treatment note reflects findings for tinea versicolor on the upper and mid back, bilaterally.  The diagnosis was dermatomycosis tinea versicolor.  Selenium sulfide was prescribed.

Given the nature of skin disorders, which are not always active, the Board believes that the Veteran should be afforded another VA examination to address whether he has a chronic skin disorder that is etiologically related to the abnormal skin findings shown in service.

Heart Disability

STRs reflect that the Veteran presented for complaints of chest pain.  STRs reflect sinus bradycardia and Grade I/II/VI murmur (benign).  An October 2003 echocardiogram showed tricuspid regurgitation with mild left ventricular hypertrophy; the ejection fraction (EF) was normal at 60 percent.  Report of VA examination (pre discharge) dated in September 2010 reflect normal cardiac stress test (12 METs) and echocardiogram findings for tricuspid regurgitation with an EF of 55 percent.  It was noted that there were no signs of significant stenosis or aortic insufficiency.  Chest x-ray was normal.  There were no sign of cardiomegaly or congestive heart failure.  The heart had a regular rate and rhythm with no murmurs, rubs, or gallops heard.  Non-VA medical records include an echocardiogram dated in October 2010, which showed mild left ventricular hypertrophy, impaired relaxation, mildly dilated LA (left atrium), mild aortic value sclerosis without stenosis, and EF of 60-65 percent.

Non-VA treatment record dated in November 2013 reflects diagnoses for asymmetric septal hypertrophy and aortic sclerosis.  The Veteran was scheduled for additional diagnostic testing at the Naval Hospital Jacksonville for November 19, 2013.  The available records do not include the results of the additional medical testing.

As such, the Board's review of the evidence suggests the existence of pertinent outstanding medical records and the presence of cardiac disease process that requires further clarification.  In this regard, the AOJ should request all outstanding pertinent treatment records and obtain a VA examination and medical opinion on whether any disease of the heart shown during this appeal was first manifested in service or within the initial post separation year.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all treatment providers for his skin and heart problems since service discharge.  The AOJ should obtain all pertinent outstanding treatment records and associate these with the claims file.  All attempts to obtain such records should be documented.  The AOJ should notify the Veteran if any records sought are not successfully obtained and afford him the opportunity to provide those records.
 
2.  The Veteran should be scheduled for a VA skin examination to ascertain whether any chronic skin disorder shown during this appeal is as likely as not (50 percent or greater probability) etiologically related to the service, to include any diagnoses or abnormal skin findings shown in service.

The examiner should obtain a detailed past medical history, which should be accepted as true unless otherwise indicated.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.

All pertinent evidence in the electronic claims files should be made available to and reviewed by the examiner.

The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The Veteran should be scheduled for a VA heart examination by a physician to ascertain whether it is as likely as not (50 percent probability or greater) that any disease of the heart shown during this appeal was first manifested in service or within the initial post separation year.  If no disease of the heart is shown, the examiner should explain why any abnormal pathology shown, i.e. asymmetric septal hypertrophy and aortic sclerosis, does not represent any active disease process.

The examiner should obtain a detailed past medical history, which should be accepted as true unless otherwise indicated.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.

All pertinent evidence in the electronic claims files should be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should conduct any other development deemed necessary.

5.  The AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


